EXECUTION VERSION

AMENDMENT NO. 2
TO MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT, dated as of July 20, 2005, (the
Amendment") by and between Merrill Lynch Bank USA (the "Buyer"), MortgageIT,
Inc. ("MIT" and a "Seller"), MortgageIT Holdings, Inc. ("Holdings" and a
"Seller"), MHL Funding Corp. ("MHL" and a "Seller"), and Next At Bat Lending,
Inc. ("NABL" and a "Seller", and collectively with MortgageIT, Holdings, and MHL
the "Sellers"):

The Buyer and the Sellers are parties to that certain Master Repurchase
Agreement, dated as of June 8, 2005 as amended by Amendment No. 1, dated as of
June 21, 2005 (the "Existing Repurchase Agreement"; as amended by this
Amendment, the "Repurchase Agreement"). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Existing Repurchase
Agreement.

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

Section 1.    Definitions.    Section 2 of the Existing Repurchase Agreement is
hereby amended by deleting the definitions of "Market Value" and "Maximum
Purchase Price" in their entirety and replacing them with the following
language:

""Market Value" shall mean, as of any date with respect to any Purchased
Mortgage Loan, the price at which such Mortgage Loan could readily be sold as
determined by the Buyer in its sole good-faith discretion. Without limiting the
generality of the foregoing, the Sellers acknowledge that the Market Value of a
Purchased Mortgage Loan may be reduced to zero by Buyer if:

(a) such Purchased Mortgage Loan ceases to be an Eligible Mortgage Loan;

(b) the Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement (other than to a Take-out Investor
pursuant to a Bailee Letter) for a period in excess of 10 Business Days;

(c) the Purchased Mortgage Loan is a Wet-Ink Mortgage Loan for which the related
Mortgage File has not been received and certified by the Custodian by the
seventh Business Day following the related Purchase Date;

(d) such Purchased Mortgage Loan is a Delinquent Mortgage Loan;

(e) such Purchased Mortgage Loan is rejected by the related Takeout Investor;

(f) such Purchased Mortgage Loan has been subject to a Transaction hereunder for
period of greater than 120 days, unless such Purchased Mortgage Loan is an Aged
Mortgage Loan;

(g) a First Payment Default occurs with respect to such Purchased Mortgage Loan;

(h) the Buyer has determined in its sole good-faith discretion that the
Purchased Mortgage Loan is not eligible for whole loan sale or securitization in
a transaction consistent with the prevailing sale and securitization industry
with respect to substantially similar Mortgage Loans;

(i) such Purchased Mortgage Loan contains a material breach of a representation
or warranty made by a Seller in this Repurchase Agreement or the Custodial
Agreement;

(j) when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans hereunder and under
the MLMCI Facility combined, the aggregate Purchase Price of all Aged Mortgage
Loans that are Purchased Mortgage Loans purchased hereunder and under the MLMCI
Facility combined exceeds 5% of the Maximum Purchase Price;


--------------------------------------------------------------------------------


(k) when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans hereunder and under
the MLMCI Facility combined, the aggregate Purchase Price of all HELOCs that are
Purchased Mortgage Loans purchased hereunder and under the MLMCI Facility
combined exceeds $125,000,000;

(l) when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans hereunder and under
the MLMCI Facility combined, the aggregate Purchase Price of all HELOCs that are
Purchased Mortgage Loans purchased hereunder and under the MLMCI Facility
combined that have a FICO score of 680 or less exceeds $35,000,000;

(m) when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans hereunder and under
the MLMCI Facility combined, the aggregate Purchase Price of all Closed End
Second Lien Mortgage Loans that are Purchased Mortgage Loans purchased hereunder
and under the MLMCI Facility combined exceeds $75,000,000;

(n) when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans hereunder and under
the MLMCI Facility combined, the aggregate Purchase Price of all Super Jumbo
Mortgage Loans that are Purchased Mortgage Loans purchased hereunder and under
the MLMCI Facility combined exceeds 7.5% of the Maximum Purchase Price;

(o) when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans hereunder and under
the MLMCI Facility combined, the aggregate Purchase Price of all EC Mortgage
Loans that are Purchased Mortgage Loans purchased hereunder and under the MLMCI
Facility combined exceeds 5% of the aggregate Purchase Price of all Purchased
Mortgage Loans;

(p) when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans hereunder and under
the MLMCI Facility combined, the aggregate Purchase Price of all Wet-Ink
Mortgage Loans that are Purchased Mortgage Loans purchased hereunder and under
the MLMCI Facility combined exceeds (i) with respect to the first five (5)
Business Days of a month and the last five (5) Business Days of a month,
$350,000,000 or (ii) with respect to all other times, $250,000,000;

(q) when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans hereunder and under
the MLMCI Facility combined, the aggregate Purchase Price of all Sub-prime
Mortgage Loans that are Purchased Mortgage Loans purchased hereunder and under
the MLMCI Facility combined exceeds 20% of the Maximum Purchase Price;

(r) when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans hereunder and under
the MLMCI Facility combined, the aggregate Purchase Price of all Wet-Ink
Mortgage Loans that are Sub-prime Mortgage Loans purchased hereunder and under
the MLMCI Facility combined exceeds 4% of the Maximum Purchase Price;

(s) when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans hereunder and under
the MLMCI Facility combined, the aggregate Purchase Price of all Co-op Loans
that are Purchased Mortgage Loans purchased hereunder and under the MLMCI
Facility combined exceeds 5% of the aggregate Purchase Price of all Purchased
Mortgage Loans; and

(t) when the Purchase Price for such Purchased Mortgage Loan is added to the
aggregate Purchase Price of other Purchased Mortgage Loans hereunder and under
the MLMCI Facility combined, the aggregate Purchase Price of all Thirty Day
Delinquent Mortgage Loans that are Purchased Mortgage Loans purchased hereunder
and under the MLMCI Facility combined exceeds $15,000,000."

2


--------------------------------------------------------------------------------


""Maximum Purchase Price" shall mean $1,250,000,000."

Section 2.    Conditions Precedent.    This Amendment shall become effective on
the date hereof (the "Amendment Effective Date") subject to the satisfaction of
the following conditions precedent:

2.1    Delivered Documents.    On the Amendment Effective Date, the Buyer shall
have received the following documents, each of which shall be satisfactory to
the Buyer in form and substance:

(a) this Amendment, executed and delivered by a duly authorized officer of each
of the Buyer and the Sellers; and

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

Section 3.    Confidentiality.    The parties hereto acknowledge that this
Amendment, the Existing Repurchase Agreement, and all drafts thereof, documents
relating thereto and transactions contemplated thereby are confidential in
nature and the Sellers agree that, unless otherwise directed by a court of
competent jurisdiction, it shall limit the distribution of such documents and
the discussion of such transactions to such of its officers, employees,
attorneys, accountants and agents as is required in order to fulfill its
obligations under such documents and with respect to such transactions.

Section 4.    Limited Effect.    Except as expressly amended and modified by
this Amendment, the Existing Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms.

Section 5.    Counterparts.    This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

Section 6.    GOVERNING LAW.    THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 7.    Conflicts.    The parties hereto agree that in the event there is
any conflict between the terms of this Amendment, and the terms of the Existing
Repurchase Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGE FOLLOWS]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Buyer:
[spacer.gif] MERRILL LYNCH BANK USA   [spacer.gif] By: [spacer.gif] /s/ John
Winchester
Name: John Winchester
Title: Vice President Seller: [spacer.gif] MORTGAGEIT, INC.   [spacer.gif] By:
[spacer.gif] /s/ Glenn J. Mouridy
Name: Glenn J. Mouridy
Title: Executive Vice President Seller: [spacer.gif] MORTGAGEIT HOLDINGS, INC.  
[spacer.gif] By: [spacer.gif] /s/ Glenn J. Mouridy
Name: Glenn J. Mouridy
Title: President and Chief Financial
Officer Seller: [spacer.gif] MHL FUNDING CORP.   [spacer.gif] By: [spacer.gif]
/s/ Donald Epstein
Name: Donald Epstein
Title: Treasurer Seller: [spacer.gif] NEXT AT BAT LENDING, INC.   [spacer.gif]
By: [spacer.gif] /s/ Donald Epstein
Name: Donald Epstein
Title: Treasurer [spacer.gif]

4


--------------------------------------------------------------------------------
